FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedFebruary 21, 2013 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. BRF – Brasil Foods S.A. CNPJ 01.838.723/0001-27 A Publicly Traded Company ANNOUNCEMENT TO THE MARKET The management of BRF – Brasil Foods S.A. (“BRF” – BM&FBovespa: BRFS3; NYSE: BRFS) announces that at the Meeting of the Board of Directors held today, the slate for the Board of Directors was chosen on a majority vote for the two year period 2013/2015 to be voted at the next Annual General Meeting to be held on April 9, 2013: Effective Members Alternate Members Abilio Diniz – Chairman Eduardo Rossi Sérgio Rosa - Vice-Chairman Heloisa Helena Silva de Oliveira Paulo Assunção de Sousa Mauro José Periotto Décio da Silva Sérgio Schwartz Luis Carlos Fernandes Afonso Manuela Cristina Lemos Maçal Carlos Fernando Costa Helena Kerr do Amaral Luiz Fernando Furlan Roberto Faldini Manoel Cordeiro Silva Filho Mauricio da Rocha Wanderley Walter Fontana Filho Eduardo Fontana d´Avila José Carlos Reis de Magalhães Fernando Shayer Pedro de Andrade Faria Daniel ArduiniCavalvante Arruda The Company will announce the convening notice and the complete proposal for the E/AGM together with the results for 2012. São Paulo (SP), February 21, 2013. Leopoldo Viriato Saboya Chief Financial, Administration and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 21, 2013 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
